Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: See the reasons given in the last Office Action. In addition, CN 101200400 B (of record) discloses dimethyl sulfoxide as a solvent for N-butyl-thiophosphoric triamide in Paragraph [0011] of the English treanslation filed on August 26, 2014 in great – great grandparent application 13/890082. However it is clear from Paragraphs [0010] and [0031] that the NBPT would be present as a suspension (versus a solution) in the organic solvent. There is no teaching, disclosure or suggestion in CN 101200400 B to form a solution (versus a suspension) of the NBPT in the DMSO. Nor would there be any motivation from the prior art (other than the impermissible use of hindsight) to form a solution of the NBPT in the DMSO, particularly in view of applicant’s Remarks filed on March 5, 2015 in great-great grandparent application 13/890082. Applicant’s claims require a “liquid” fertilizer composition comprising the sulfoxide and phosphoramide.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353.  The examiner can normally be reached on M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WAYNE A LANGEL/Primary Examiner, Art Unit 1736